DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-16 are objected to because of the following informalities:  
In claim 1, it is not clear if just the first sensing component or both the first heating component and the first sensing component are extending over the recess or opening, as recited in lines 5-6; there is lack of structural relationship between the control circuitry, as recited in line 7, with the remaining elements of the claim; “the thermal conductivity” should be changed to --a thermal conductivity-- in lines 16-17 and 23-24; it is not clear if the limitations following the phrase “in particular,” as recited in line 25, are part of the claimed invention; and it is not clear which of the measured thermal conductivities recited in lines 16-17 and 23-24 is being referred to by “the thermal conductivity” recited in lines 26-27.
In claim 2, “a” should be changed to --The-- in line 1; “the thermal conductivity” should be changed to --a thermal conductivity-- in lines 7-8; it is not clear if the limitations following the phrase “in particular,” as recited in line 10, are part of the claimed invention; and it is not clear which of the measured thermal conductivities recited in lines 16-17 and 23-24 of base claim 1 and lines 7-8 of claim 2 is being referred to by “the thermal conductivity” recited in lines 11-12.
In claim 5, is not clear if the limitations following the phrase “in particular,” as recited in line 4, are part of the claimed invention.
In claim 9, there is lack of antecedent basis in the claim for “the second sensing bridge” in lines 2 and 7-8, and “the second and/or the third heating bridge” in lines 4-5 and 6-7; and it is not clear if the limitations following the phrase “in particular,” as recited in lines 5-6, are part of the claimed invention.
In claim 10, there is lack of antecedent basis in the claim for “the second and/or the third heating bridge” in line 5, “the temperature characteristics” in line 6, and “the second sensing bridge” in line 7.
In claim 11, it is not clear if just the first sensing bridge or both the first heating bridge and the first sensing bridge are extending over the recess or opening, as recited in lines 5-6; it is not clear if the limitations following the phrase “in particular,” as recited in line 12, are part of the claimed invention; there is lack of structural relationship between the control circuitry, as recited in line 19, with the remaining elements of the claim; “the” should be changed to --a-- in line 34; and there is lack of antecedent basis in the claim for “the thermal conductivity” in line 35.
In claim 13, there is lack of antecedent basis in the claim for “the third measuring step” in lines 3-4.
In claim 14, “the gas dependency” should be changed to --a gas dependency-- in line 7.
In claim 15, it is not clear if the “first temperature” recited in line 6 is referring to the “first measuring temperature” recited in line 17 of base claim 1, if the “second temperature” recited in line 7 is referring to the “second measuring temperature” recited in line 24 of base claim 1, if the “first and a second temperature coefficient” recited in line 8 is referring to the first and second temperature coefficient recited in lines 25-26 of base claim 1, if the “temperature dependency function” recited in lines 8-9 is referring to the “temperature dependency function” recited in line 26, and if the “fitting function” recited in line 10 is referring to the “fitting function” recited in line 28 of base claim 1; and it is not clear which of the measured thermal conductivities recited in lines 16-17 and 23-24 of base claim 1 is being referred to by “the thermal conductivity” recited in line 9.
In claim 16, “the thermal” should be changed to --a thermal-- in lines 3-4; it is not clear which of the measured thermal conductivities recited in lines 3 and 4 is being referred to by “the thermal conductivity” recited in lines 6 and 11; and it is not clear if the limitations following the phrase “in particular,” as recited in line 9, are part of the claimed invention.
Claims 3, 4, 6, 7, 8, and 12 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear if the limitations following the phrase “in particular,” as recited in line 25, are part of the claimed invention (See MPEP § 2173.05(d)); and it is not clear which of the measured thermal conductivities recited in lines 16-17 and 23-24 is being referred to by “the thermal conductivity” recited in lines 26-27 (See MPEP § 2173.05(e)).
In claim 2, it is not clear if the limitations following the phrase “in particular,” as recited in line 10, are part of the claimed invention (See MPEP § 2173.05(d)); and it is not clear which of the measured thermal conductivities recited in lines 16-17 and 23-24 of base claim 1 is being referred to by “the thermal conductivity” recited in lines 11-12 (See MPEP § 2173.05(e)).
In claim 5, is not clear if the limitations following the phrase “in particular,” as recited in line 4, are part of the claimed invention (See MPEP § 2173.05(d)).
In claim 9, there is lack of antecedent basis in the claim for “the second sensing bridge” in lines 2 and 7-8, and “the second and/or the third heating bridge” in lines 4-5 and 6-7 (See MPEP § 2173.05(e)); and it is not clear if the limitations following the phrase “in particular,” as recited in lines 5-6, are part of the claimed invention (See MPEP § 2173.05(d)).
In claim 10, there is lack of antecedent basis in the claim for “the second and/or the third heating bridge” in line 5, “the temperature characteristics” in line 6, and “the second sensing bridge” in line 7 (See MPEP § 2173.05(e)).
In claim 11, it is not clear if the limitations following the phrase “in particular,” as recited in line 12, are part of the claimed invention (See MPEP § 2173.05(d)); and there is lack of antecedent basis in the claim for “the thermal conductivity” in line 35 (See MPEP § 2173.05(e)).
In claim 13, there is lack of antecedent basis in the claim for “the third measuring step” in lines 3-4 (See MPEP § 2173.05(e)).
In claim 15, it is not clear if the “first temperature” recited in line 6 is referring to the “first measuring temperature” recited in line 17 of base claim 1, if the “second temperature” recited in line 7 is referring to the “second measuring temperature” recited in line 24 of base claim 1, if the “first and a second temperature coefficient” recited in line 8 is referring to the first and second temperature coefficient recited in lines 25-26 of base claim 1, if the “temperature dependency function” recited in lines 8-9 is referring to the “temperature dependency function” recited in line 26, and if the “fitting function” recited in line 10 is referring to the “fitting function” recited in line 28 of base claim 1; and it is not clear which of the measured thermal conductivities recited in lines 16-17 and 23-24 of base claim 1 is being referred to by “the thermal conductivity” recited in line 9 (See MPEP § 2173.05(e)).
In claim 16, it is not clear which of the measured thermal conductivities recited in lines 3 and 4 is being referred to by “the thermal conductivity” recited in lines 6 and 11 (See MPEP § 2173.05(e)); and it is not clear if the limitations following the phrase “in particular,” as recited in line 9, are part of the claimed invention (See MPEP § 2173.05(d)).
Claims 3, 4, 6-8, 12, and 14 are rejected for being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A sensor device for determining the thermal capacity of a natural gas, wherein the sensor device is configured to determine a first, in particular a constant, and a second, in particular a linear temperature coefficient of a temperature dependency function of the thermal conductivity; and determine the thermal capacity of the natural gas based on a fitting function, wherein the fitting function is dependent on the first and the second temperature coefficient (claims 1, 14, and 15).
A sensor device for determining the thermal capacity of a natural gas, wherein the sensor device is configured to determine from the first and the second measuring step a first temperature coefficient and a second temperature coefficient of the temperature dependency function of the thermal conductivity; and determine the thermal capacity of the natural gas based on a fitting function, wherein the fitting function is dependent on the first and the second temperature coefficient (claim 11).
A method for determining the thermal capacity of a natural gas, the method comprising determining a first and a second temperature coefficient of a temperature dependency function of the thermal conductivity; and determining the thermal capacity of the natural gas based on a fitting function, wherein the fitting function is dependent on the first and the second temperature coefficient; wherein the fitting function is dependent on the first, the second, and the third temperature coefficient (claim 16).

Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure for disclosing determining a thermal property of a gas, but does not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/17/21